Name: Commission Regulation (EEC) No 283/85 of 1 February 1985 amending Council Regulation (EEC) No 2763/83 as regards the list in the Annex thereto
 Type: Regulation
 Subject Matter: trade policy;  tariff policy
 Date Published: nan

 2. 2. 85 Official Journal of the European Communities No L 30/5 COMMISSION REGULATION (EEC) No 283/85 of 1 February 1985 1 amending Council Regulation (EEC) No 2763/83 as regards the list in the Annex thereto THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), and in particular Article 2 (3) thereof, Whereas there is an economic need to supplement the list in the Annex to Regulation (EEC) No 2763/83 ; whereas the amendments in question are needed urgently ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Customs Processing Arrangements, HAS ADOPTED THIS REGULATION : Article 1 The list in the Annex to Regulation (EEC) No 2763/83 is hereby amended as follows : 1 . In column II the text relating to the final heading is replaced by the following : 'Processing into tobacco powder, homogenized tobacco and/or reconstituted tobacco'. 2. The following is added in columns I and II : 'Column I Column II Petroleum products falling within subheading 27.07 B, 27.07 G, 27.10 A, 27.10 B, 27.10 C I , 27.10 C II and 27.10 C III of the Common Customs Tariff Processing into goods falling within sub ­ heading 27.10 C II a) or 27.10 C II b) of the Common Customs Tariff Benzole falling within subheading 27.07 A of the Common Customs Tariff Processing into benzoles falling within sub ­ heading 27.07 B II or 29.01 D I b) of the Common Customs Tariff Goods of any kind Usual forms of handling which may be carried out in a customs warehouse or a free zone in accordance with Council Directive 71 /235/EEC (') ('). OJ No L 143, 29 . 6 . 1971 , p. 28 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February to 31 July 1985. (') OJ No L 272, 5 . 10 . 1983 , p. 1 . No L 30/6 Official Journal of the European Communities 2. 2. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1985 . For the Commission COCKFIELD Vice-President